Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation reading as follows:'
IT IS STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, subject to the approval of the Court, that in the absence of any foreign, export or United States value, the value of the imported musical instruments marked with the letter “A” and checked R. D. E. (Examiner’s initials) by Examiner Russell D. Evans (Examiner’s name) embraced in the invoices and covered by the entries.the subject of the Appeals to Reappraisement noted on the schedule attached hereto and made a part hereof, is the cost of production and that such cost of production, as defined in Section 402 (f) of the Tariff Act of 1930, is equal to the invoice values.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign, export or United States value for such or similar merchandise.
*762IT IS FURTHER STIPULATED AND AGREED that the Appeals to Reap-praisement referred to herein may be submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the musical instruments in question, as hereinabove identified, is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and I hold that such statutory value for these articles is equal to the invoice values. Judgment will he rendered accordingly.